MEMORANDUM**
This controversy concerns the proper disposition in bankruptcy court of proceeds *354from the sale of the Brighton Way property, the ownership of which was disputed at the time of the sale. The ownership dispute over the property appears to have been resolved. The only issue remaining is the appropriate distribution of the proceeds from its sale. The Bankruptcy Appellate Panel entered a disgorgement order to protect the interest of the Beverly Rodeo Development Corporation. That order was entered on the assumption that the property was owned by a partnership between Beverly Rodeo and Rodeo Canon Development Corporation, the bankrupt. Now that the parties appear to have stipulated that Beverly Rodeo and Rodeo Canon, and not the partnership, are coowners of the property, the assumption underlying the disgorgement order may no longer be valid. Nevertheless, because there may be claims and obligations between the coowners arising out of their coownership of the property, we will not vacate the order, but instead, remand to the bankruptcy court for a determination of the appropriate distribution of the sale proceeds, including whether the disgorgement order should be dissolved, in light of the current status of the litigation between the parties.
REMANDED WITH DIRECTIONS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.